Citation Nr: 0733815	
Decision Date: 10/26/07    Archive Date: 11/07/07

DOCKET NO.  05-37 861	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently rated as 50 percent disabling. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. R. Weaver


INTRODUCTION

The veteran served on active duty from March 1968 to October 
1969.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from an April 2005 rating decision 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Petersburg, Florida, that increased the veteran's 
rating for PTSD to 50 percent disabling, effective December 
7, 2004.  In October 2005, a Decision Review Officer (DRO) 
with the RO changed the effective date for the veteran's 
increased rating to December 8, 2003.  


FINDINGS OF FACT

1.	The veteran's PTSD is manifested by sleeplessness, 
nightmares, intrusive thoughts, anxious and depressed mood, 
panic attacks, inability to concentrate, and avoidance 
behavior.  

2.	These symptoms have caused the veteran to have total 
occupational impairment and strained his marital 
relationship.  


CONCLUSION OF LAW

The criteria for an increased rating of 100 percent for PTSD 
have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
4.7, 4.126, 4.130, Diagnostic Code 9411 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability ratings are determined by the application of the 
VA's Schedule for Rating Disabilities.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § Part 4 (2007).  The percentage 
ratings contained in the Rating Schedule represent, as far as 
can be practicably determined, the average impairment in 
earning capacity resulting rom diseases and injuries incurred 
or aggravated during military service and their residual 
conditions in civil occupations.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.1 (2007).
 
VA regulations require mental disorders to be evaluated using 
the Fourth Edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders (DSM- 
IV).  38 C.F.R. §§ 4.125, 4.126 (2007).  Mental disorders are 
rated pursuant to the General Rating Formula for Mental 
Disorders.  38 C.F.R. § 4.130 (2007).  A 50 percent rating is 
warranted for PTSD if it is productive of occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
compete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130 (2007).  

A 70 percent rating contemplates occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); inability to establish and maintain effective 
relationships.  38 C.F.R. § 4.130 (2007).    

A 100 percent rating contemplates total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent ability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives; own occupation, or 
own name.  38 C.F.R. § 4.130 (2007).

The psychiatric symptoms listed in the rating criteria are 
not exclusive, but are examples of typical symptoms for the 
listed percentage ratings.  Mauerhan v. Principi, 16 Vet. 
App. 436 (2002).

When assessing the evidence of record, it is important to 
note the Global Assessment of Functioning (GAF) score, which 
reflects the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996) 
(citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS, 4th ed. (DSM-IV) at 32).  
A score of 41-50 illustrates "[s]erious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) OR any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job)."  Richard v. Brown, 9 Vet. App. 266 (1996).

If two ratings are potentially applicable, the higher rating 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2007).  The Board has considered the potential 
application of various other provisions of the regulations 
governing VA benefits, whether or not they were raised by the 
veteran, as well as the entire history of the veteran's 
disability in reaching its decision.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991). 

During a March 2005 VA examination, the veteran reported PTSD 
symptoms to include avoidance, irritability, insomnia, 
fatigue, and panic attacks.  He denied any suicide attempts, 
hospitalizations or childhood abuse or trauma.  He stated 
that he held a bachelor's degree and was recently married 
with no children.  The veteran reported that he had a 
sporadic employment history and worked part-time.  He was 
taking an antidepressant but was not engaged in consistent 
individual or group psychiatric care.  

On examination, the veteran had fair hygiene and showed 
slight impairment in his thought process and communication.  
He displayed slightly decreased eye contact and moderate 
psychomotor retardation.  His speech rate and flow were 
within normal limits.  His mood was "down" and his affect 
was congruent and restricted.  The examiner assigned a GAF 
score of 55 and indicated that the veteran's disorder was 
fairly moderate but complicated by alcohol abuse and 
noncompliance.  The examiner also stated that the veteran was 
competent to manage his own VA funds.  There was no evidence 
that the veteran could not perform the daily activities of 
living, including continued cohabitation with his spouse.

In a statement dated May 2005, the veteran reported that his 
nightmares were more severe, he was anxious all day, and had 
continuous intrusive thoughts.  He described feeling like 
everyday was a struggle and being in constant conflict.  He 
reported that he no longer shared a bedroom with his wife and 
preferred to be left alone.   

In VA mental health clinic notes dated in May 2005, a 
physician reported that the veteran requested an increase in 
the dosage of his antidepressant medication in order to 
alleviate increased insomnia, nightmares, and intrusive 
thoughts.  The veteran was described as irritable and 
hyperalert with startle.  The examiner assigned a GAF score 
of 48 and prescribed a new antidepressant.   

VA mental health treatment notes from August 2006 document 
the veteran's reports of continued intrusive thoughts, 
insomnia, anxiety, depression, poor concentration, inability 
to work, and nightmares of combat.  The examiner reviewed the 
veteran's documented work history and stated that it was as 
likely as not that the veteran's severe PTSD symptoms were 
directly related to his inability to maintain employment.  
The examiner opined that the veteran was permanently and 
totally disabled and unemployable.  The examiner assigned a 
GAF of 45 and noted that the veteran had been prescribed 
medications for anxiety, insomnia, and depression.

In VA mental health treatment notes dated November 2006, the 
veteran reported being more depressed, having intrusive 
thoughts of combat and recurrent nightmares, and being unable 
to work for more than a year due to his PTSD symptoms.  The 
veteran denied suicidal and homicidal ideations.  The 
examiner prescribed a new antidepressant and assigned a GAF 
of 45.  The examiner noted his belief that the veteran was 
totally and permanently disabled, unemployable, and had 
"reached his maximal therapeutic benefit."  At that time, 
the veteran was attending weekly PTSD group meetings. 

The evidence shows that the veteran's PTSD is manifested by 
near-continuous sleeplessness, nightmares, intrusive 
thoughts, anxious and depressed mood, panic attacks, 
inability to concentrate, and avoidance behavior.  These 
symptoms have caused the veteran to have total occupational 
impairment and strained his marriage.  The veteran's GAF 
scores since March 2005 have consistently been between 45 and 
50, indicating serious impairment in social, occupational, or 
school functioning (e.g., no friends, unable to keep a job).  
These findings represent a level of impairment that more 
nearly approximates the criteria for a 100 percent disability 
rating.  Accordingly, the Board resolved any doubt in favor 
of the veteran and concludes that a 100 percent rating is 
warranted for PTSD.  


ORDER

An increased rating of 100 percent for PTSD is granted. 



____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


